Citation Nr: 0700768	
Decision Date: 01/10/07    Archive Date: 01/24/07

DOCKET NO.  04-37 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include schizoaffective disorder.  

REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from September 1969 to July 
1971.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from an August 2002 decision by the 
RO which denied the benefit sought on appeal.  In August 
2005, a hearing was held at the RO before the undersigned 
member of the Board.  The Board remanded the appeal in March 
2006, to ensure that the veteran was provided with sufficient 
notice and assistance under the VCAA.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

Although further delay is regrettable, the Board finds that 
additional development must be accomplished prior to further 
consideration of the veteran's appeal.  

In a statements received at the RO in April and November 
2006, the veteran asserted that military authorities at USNAS 
Whiting Field in Milton, Florida, conducted an investigation 
into his claim that someone had put drugs in his drink 
without his knowledge while he was at an enlisted men's club 
on February 2, 1971.  The veteran indicated that no 
disciplinary action was ever taken against him for the 
incident and that the investigator concluded that someone 
else had put something in his drink. The veteran asserted 
that the report would confirm his contentions and that an 
attempt must be made to obtain a copy of the investigation 
report.  

The Board is cognizant of the fact that the appeal was 
remanded previously, primarily to ensure compliance with 
VCAA, and that the veteran's service personnel records were 
requested and associated with the claims file at that time. 
However, given the nature of the claimed incident and the 
veteran's assertions that no disciplinary action was ever 
taken against him, the incident may not have been recorded in 
his service personnel records.  The Board notes that while 
the veteran initially reported that he was only questioned by 
military authorities when he was treated in service in 1971, 
he only recently asserted that an investigation was conducted 
and that an official report had been completed.  Under the 
circumstances, the Board is compelled to remand the appeal 
again, to attempt to obtain any records that may have been 
generated in connection with the alleged investigation into 
February 1971 incident.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
AMC for the following action:  

1.  The AMC should take steps to contact 
the appropriate agency or military 
authorities to obtain all records or 
investigation reports concerning the 
alleged incident involving the veteran at 
the USNAS Whiting Field in Milton, 
Florida in February 1971.  All attempts 
to obtain the foregoing documents should 
be fully outlined according to applicable 
procedures, and any negative response to 
the request(s) for records should be 
committed to writing and made a part of 
the record.  

2.  After the requested development has 
been completed, the AMC should 
readjudicate the merits of the claim 
based on all the evidence of record and 
all governing legal authority, including 
the VCAA and implementing regulations, 
and any additional information obtained 
as a result of this remand.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  


